Mr. Justice Van Orsdel
delivered the opinion of the Court:
We are not enlightened by the decree as to the exact ground upon which the court below based its ruling, except as stated in the decree that plaintiff had not shown himself entitled to equitable relief. We are unable to conceive of any adequate and complete legal remedy open to plaintiff. If, as intimated in the brief of counsel, the court suggested either mandamus or replevin as an adequate remedy, we are of opinion that neither of these remedies is open to plaintiff. It is clear that the Montana decree cannot be enforced against the Secretary of the Interior, since he was not a party to that action. All it accomplished, assuming jurisdiction, was to determine the title of plaintiff and Jenkins against the members of the syndicate. ' When plaintiff’s application reached the Secretary, not only had he discretion in determining plaintiff’s title to look *186into the Montana proceeding, but also the assignment from Jenkins.
Plaintiff’s title being challenged by the Secretary of the Interior, mandamus would fail for two reasons, — first, that the question of title could not be adjudicated in that sort of proceeding; and, second, that the Secretary, having official discretion to inquire into the title of plaintiff, the exercise of that discretion cannot be controlled by mandamus. Replevin would be equally fruitless. Assuming,, though not deciding, that replevin would lie to recover possession of an official document in the custody of the head of a department of the government, it is clear that the remedy is not available here, for the thing which plaintiff seeks is not in existence. He is not entitled to the original certificate, for that is the record basis in the department for the patent of the 17.88 acres of land, and the most to which the plaintiff is entitled is a certificate such as was tendered in the answer of the Secretary. Replevin is not a proper remedy to invoke official action.
We are of opinion that the case presented is one calling for equitable relief, and that the court erred in refusing to assume jurisdiction. The decree is reversed, with costs to appellees, and the cause is remanded with directions to enter a decree quieting title in plaintiff and directing the Secretary of the Interior to deliver to plaintiff a certificate as tendered in his answer and with assessment of costs, against plaintiff.

Reversed and remanded.